Citation Nr: 1538995	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected intervertebral disc syndrome. 
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board previously remanded these matters to the RO (via the Appeals Management Center (AMC) in February 2010 and March 2012 for additional development.  In the March 2012 decision, the Board denied the claims for entitlement to service connection for hypertension, to include as secondary to service-connected spine disability, and denied a claim for entitlement to an initial evaluation in excess of 10 percent for radiculopathy in the right lower extremity.  The remaining matters on appeal have now returned back to the Board. 

During the pendency of this appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes, the matter of increased rating was remanded in February 2010 to afford the Veteran with a new VA examination to determine the current nature and severity of his spine disability.  He was afforded VA examinations in April 2010 and November 2011 in conjunction with his disability claim; however, the Board found that those VA examination reports were inadequate and remanded the matter again in March 2012 for a new VA examination.  Also, at that time, the Board found that a claim for entitlement to TDIU was raised by the record and considered part of the increased rating claim.  The matter was remanded for development and consideration.  In March 2013, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) which reflects that the Veteran underwent a VA examination in May 2012 and his claims were readjudicated based on the additional development.  

A thorough review of the Virtual VA and VBMS electronic information databases reflect that the Veteran's entire paper claims file was not scanned into electronic format.  Significantly, evidence in the claim file shows that the RO was aware that 2 volumes of the Veteran's paper claims file went missing in 2013 and that only some documents were recovered to form a rebuilt folder to be scanned into VBMS.  (See June 2015 VA email correspondence).  However, these documents do not include essential documents such as the original claim, notice of disagreement, substantive appeal, or the report of a May 1, 2012 VA spine examination.  According to VA procedures, several specific steps must be taken in searching for and reconstructing lost files.  See M21-1MR, Part III, Subpart ii, Chapter 4, Section D. 

In this case, there is no documentation of any efforts undertaken to search for and/or reconstruct the lost files.  Therefore, on remand, all attempts to locate and/or rebuild the original claims file(s) in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folders.  Dixon v. Derwinski, 3 Vet App. 261 (1992).  In fulfillment of this requirement, the RO should contact the Veteran and his representative to request copies of any and all documentation that was previously submitted.

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate the Veteran's missing claims files, following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1MR. Documentation of all actions taken should be included in the record.  If missing file(s) is/are not located, all indicated development to reconstruct the missing file(s) must be undertaken and documented in the record.  

2. All available adjudicative actions, to include rating decisions, statements of the case (SOC), supplemental statements of the case (SSOCs), and Board remands and/or decisions should be associated with the VBMS electronic information database.

3. Contact the Veteran and his representative and request copies of any documentation that was previously submitted regarding the claims as well as any copies they may have of any missing documents VA may have sent to them.

4. After completion of the above and any additional development deemed necessary, readjudicate the claims based on the evidence of record, include the evidence received since the last March 2013 SSOC.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




